--------------------------------------------------------------------------------

Exhibit 10.1
 
FOURTH AMENDMENT TO LEASE


This Fourth Amendment to Lease (the “Fourth Amendment”) is made and entered into
this 4th day of April, 2016 (the “Effective Date”), by and between SG PLAZA
HOLDINGS, LLC, a Delaware limited liability company ("Landlord"), and REXAHN
PHARMACEUTICALS, INC., a Delaware corporation ("Client").


WHEREAS, The Realty Associates Fund V, L.P., as landlord (“Original Landlord”),
and Client entered into a Standard Office Lease and Addendum thereto
(“Addendum”), both dated June 5, 2009; and Landlord, as successor in interest to
Original Landlord, and Client entered into a First Amendment to Lease dated June
7, 2013 (“First Amendment”), a Second Amendment to Lease dated July 26, 2014
(“Second Amendment”), and a Third Amendment to Lease dated May 6th, 2015 (“Third
Amendment”) (collectively, the “Lease”), under which Client leases approximately
seven thousand one hundred three (7,103) rentable square feet of space on the
fourth (4th) floor of the Building (the “Premises”), comprised of Suite 455
(approximately 5,466 rentable square feet) and Suite 475 (approximately 1,637
rentable square feet), in the building located at 15245 Shady Grove Road,
Rockville, Maryland 20850, and known as Shady Grove Plaza (the “Building”); and


WHEREAS, the Lease is scheduled to expire on June 30, 2019 with respect to Suite
455; and


WHEREAS, the Lease is scheduled to expire on August 31, 2016 with respect to
Suite 475; and


WHEREAS, Landlord and Client wish, among other matters, to amend the Lease to
further extend the term of the Lease with respect to Suite 475, all on the terms
hereinafter contained.


NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is acknowledged by the
parties, the parties agree as follows:


1.          Suite 475 Second Extension Term.  The “Suite 475 Second Extension
Term” shall commence on September 1, 2016 (the “Suite 475 Second Extension Term
Commencement Date”) and shall expire on August 31, 2017.   As of the Effective
Date, Section 2.b of the Second Amendment, as amended by Section 1.b of the
Third Amendment (regarding the “Suite 475 Renewal Term”), is deleted in its
entirety.


2.          Base Rent Payable for Suite 475 during the Suite 475 Second
Extension Term.  Effective as of the Suite 475 Second Extension Term
Commencement Date and during the Suite 475 Second Extension Term, Client shall
pay to Landlord Base Rent for Suite 475 at the rate of Twenty-five and 50/100
Dollars ($25.50) per rentable square foot of space, in legal tender, at
Landlord’s office, the annual sum of Forty-One Thousand Seven Hundred
Forty-three and 50/100 Dollars ($41,743.50), payable in equal monthly
installments of Three Thousand Four Hundred Seventy-eight and 63/100 Dollars
($3,478.63), in advance, promptly on the first day of each calendar month of the
Suite 475 Second Extension Term, without notice or demand, the same being hereby
waived, and without any setoff, deduction, or recoupment whatsoever.  The Base
Rent payable hereunder is for Suite 475 only and is in addition to the Base Rent
payable for Suite 455.
 

--------------------------------------------------------------------------------

3.          Operating Expenses and Real Property Taxes Payable for Premises
during Suite 475 Term.   During the Suite 475 Second Extension Term, Client
shall continue to pay to Landlord Client’s Share of increased Operating Expenses
and Client’s Share of increased Real Property Taxes for the Premises in
accordance with the provisions of the Lease, as amended by the First and Second
Amendments.


4.          Condition of Premises.  Client agrees to accept the Premises in its
then “as is" condition as of the Suite 475 Second Extension Term Commencement
Date.


5.          Brokerage.  Client warrants that it has had no dealings with any
broker or agent other than Studley, Inc., Client’s agent, and Scheer Partners,
Landlord’s agent, in connection with the negotiation or execution of this Fourth
Amendment, and Client agrees to indemnify Landlord against all costs, expenses,
attorneys' fees or other liability for commissions or other compensation or
charges claimed by any other broker or agent claiming the same by, through or
under Client.


6.          Defined Terms.  Except as otherwise expressly provided herein, all
defined terms shall have the same meanings as provided in the Lease.


7.          Headings.  Headings contained in this Fourth Amendment are for
convenience only and are not substantive to the provisions of this Fourth
Amendment.


8.          Lease Terms Ratified.  Except as otherwise expressly provided
herein, and unless inconsistent with the terms hereof, all other terms,
conditions and covenants of the Lease are hereby ratified and confirmed, and
shall apply to the Premises during the Suite 475 Second Extension Term.  Client
certifies to Landlord that the Lease is in full force and effect, that Landlord
is not in default or breach of any of Landlord's obligations under the Lease,
and that Client is unaware of any condition or circumstance which, but for the
passage of time or delivery of notice, would constitute a default by Landlord
under the Lease.
 
[SIGNATURE PAGE FOLLOWS]
 
- 2 -

--------------------------------------------------------------------------------

 IN WITNESS WHEREOF, the parties have executed this Fourth Amendment by affixing
their hands and seals as of the date noted above.
 

    Client:       
WITNESS/ATTEST:
  REXAHN PHARMACEUTICALS, INC., a Delaware corporation       
Mark Lee
  By: /s/
 Peter Suzdak
[SEAL]        Name: Peter Suzdak        Title: CEO


    Landlord:         
WITNESS/ATTEST:
  SG PLAZA HOLDINGS, LLC, a Delaware limited liability company         
Natalia Maselli
   By:  /s/
Andrew Nathan
        Andrew Nathan, CEO 

 
 
- 3 -

--------------------------------------------------------------------------------